Title: American Commissioners to Carmarthen, 4 April 1786
From: American Commissioners
To: Carmarthen (Caermarthen), Francis Godolphin Osborne, Lord



My Lord
Grosvenor Square April 4th. 1786

Agreably to your Lordships request expressed to one of us in Conversation, and again communicated to us through Mr. Fraser, we have drawn up the enclosed Project of a Treaty of Commerce, which we do ourselves the Honour to propose to the Consideration of his Majesty’s Ministers.
We have the honor to be

J.A.
T.J.

